Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant's election with traverse of 1) bone related disease (cancer induced bone disease); 2) bone targeted therapeutic agent (conjugate of gemcitabine –ibandronate; 3) second therapeutic agent (docetaxel) in the reply filed on 06/23/2021 is acknowledged.  The traversal is on the ground(s) that no separate search or examination would be required. Specifically, upon a finding that the method of claim 1 is patentable, Applicant submits any claim depending therefrom or comprising one or more additional elements is also patentable for the same reason. See, e.g., In re Fine, 837 F.2d 1071 (Fed. Cir. 1988) (holding that if an independent claim is patentable over the cited art, then any claim depending therefrom is also patentable subject matter). In other words, the required searches would be reasonably coextensive for the claims and no severe burden would be placed on the Examiner.  This is not found persuasive because searching each condition, each primary and each secondary drug contained in the claims would be unduly burdensome. It was shown in the restriction requirement that each condition has a different etiology, affecting different system and requires a different treatment protocol. These conditions are not obvious over each other.  Furthermore claims recite various primary and secondary chemotherapeutics with different combinations and also multiple conjugations of drugs. Therefore, these chemotherapeutics and conjugations requires different searches and examination of all such recited agents is not possible because the prior art applicable to one agent would .
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
	Claims 1-23 are pending in the application.
Claims 2, 6-10, 18-20 and 21-23 are withdrawn from consideration due to restriction requirement.
	Claims 1, 3-5 and 11-17 are under current examination.
Claim 5 will be examined ONLY as reciting primary bone cancer since Applicant elected osteosarcoma. 
______________________________________________________________________
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “specific conjugate of gemcitabine-ibandronate as shown in Figure 2”; Applicant is aware that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 specific conjugate of gemcitabine-ibandronate as shown in Figure 2”; however, the Figure only shows the structures of GEM-B and BVC-11 and does not show any conjugate of the two drugs much less the conjugate with the recited specificity. Therefore, for the purpose of examining the claim, any disclosed conjugate of the two drugs will be considered as a proper conjugation. 
Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.    
_____________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Day et al., Novel therapeutic agents for osteosarcoma, Expert Rev. Anticancer Ther. 9(4), 511–523 (2009) (hereinafter O’Day) in view of Cole et al., Targeted delivery to bone and mineral deposits using bisphosphonate ligands, Advanced Drug Delivery Reviews 99 (2016) 12–27 (hereinafter Cole) as evidenced by Chou, Theoretical Basis, Experimental Design, and Computerized Simulation of Synergism and Antagonism in Drug Combination Studies, Pharmacol Rev 58:621–681, 2006 (hereinafter Chou) and further in view of Navid et al., Combination of Gemcitabine and Docetaxel in the Treatment of Children and Young Adults With Refractory Bone Sarcoma, Published online 16 May 2008 in Wiley InterScience (hereinafter Navid).
Regarding instant claims 1, 3, 5 and 11, O’Day teaches novel therapeutic approaches, including agents targeting signal-transduction pathways, inhibitors of the tumor microenvironment and immunomodulatory agents, as well as overcoming resistance mechanisms and the use of novel delivery mechanisms (abstract). For altering the tumor environment, the reference teaches that the recognition of bisphosphonate therapeutic potential in osteosarcoma is more recent. Bisphosphonates bind strongly to hydroxyapatite on the bone surface, directly inhibit osteoclast-mediated bone resorption and affect osteoblast activity (page 516, right column). The reference also states that osteoclast activation and bone resorption are continually augmented; inhibition of osteoclasts may therefore be helpful in the treatment of osteosarcoma (pate 516, right column). O’Day teaches that there was a study which assessed the safety of adding a bisphosphonate to standard chemotherapy; in addition, event-free survival will be compared with historical data from patients treated with nearly identical chemotherapy without bisphosphonates (page 516, right column). The reference teaches that gemcitabine and docetaxel overcome resistance to chemotherapy (page 515, right column). O’Day teaches that the combination of gemcitabine and docetaxel has been evaluated in both adult and, more recently, pediatric patients with recurrent sarcomas, osteosarcoma cell line produced a synergistic and somewhat additive effect (the disclosure meets the required limitations required in claim 11). Note that O’Day states that the disclosure was shown by cell line in vitro studies (page 515, right column). Therefore, according to O’day gemcitabine and docetaxel have a synergistic and somewhat additive effects. 
Thus, the bisphosphonates are known in the treatment of osteosarcoma and also the combination of gemcitabine and docetaxel are also known as effective and safe in treating chemotherapeutic resistant osteosarcoma. Further, the reference teaches the possibility of combining bisphosphonates to chemotherapy in said treatment and combining a first therapeutic agent gemcitabine with a second therapeutic agent docetaxel for their synergistic effects. 
	The reference does not teach literally the conjugate including bisphosphonate and gemcitabine recited in claim 1 and the specific bisphosphonate, ibandronate recited in claims 3 and 4.
	Cole teaches that bisphosphonates (BPs) are the most widely utilized bone-targeting ligand due to exhibiting high binding affinity to hydroxyapatite mineral. The reference teaches that one of the first studies demonstrated that cisplatin conjugated with phosphonates exhibited greater antitumor activity compared with cisplatin alone in an osteosarcoma model in rats (page 18, right column). Further, Cole teaches that BPs can be conjugated to an agent that would otherwise have little or no affinity for the sites of interest (abstract). The high binding affinity of BPs for bone is being investigated as a means to enable targeted delivery of antitumor agents to metastases (Table 3, showing antitumor BP conjugates including gemcitabine) to promote the accumulation of BPs in areas of high bone turnover resulting in greater retention of BP conjugates in cancerous lesions compared with healthy bone (page 18, right column). The reference also teaches that BP-conjugated chemotherapy agents that have been investigated include BP conjugated to gemcitabine among others (page 18, right ibandronate the reference recognizes the drug as one of the BPs having higher binding affinity for hydroxyapatite (page 15, left column). In the meantime, the reference teaches that high affinity of BPs for bone is being investigated as means to enable targeted delivery of antitumor agents (page 18, right column) such as the chemotherapeutic agents discussed above. 
	Therefore, it would have been obvious to a person having ordinary skill in the art to combine the knowledge disclosed in Cole regarding bisphosphonates having a high binding affinity for hydroxyapatite e.g. ibandronate conjugated with chemotherapy such as gemcitabine in treating cancerous bone tumors to modify by providing the gemcitabine/ibandronate to modify the teaching of O’Day of treating bone sarcoma using bisphosphonate, gemcitabine and also docetaxel as a second chemotherapeutic because O’Day recognizes that the combination therapy of bisphosphonate, gemcitabine and docetaxel are a synergistic combination of drugs for treating osteosarcoma. 
Regarding instant claims 12-14, it is noted that the claims recite administering docetaxel up to 2 days prior to gemcitabine, up to two days after administering gemcitabine or during the administration of gemcitabine; thus, any administration during or around the administration of gemcitabine should meet the claim. 	
Navid teaches combining gemcitabine and docetaxel to treat sarcomas including osteosarcomas. The reference teaches that gemcitabine given on Day 8 was followed by docetaxel administered intravenously over 60 minutes (page 421, left column, see highlighted text). 
It would have been obvious to a person having ordinary skill in the art to follow the guidance provided by Navid to administer and effective dose of docetaxel to treat the osteosarcoma as disclosed by O’Day teaching using a combination therapy of bisphosphonate, gemcitabine and docetaxel as being a synergistic combination of drugs as modified by Cole by 
Regarding claims 15-17, the claims require the possibility of reducing either or the two drugs when used together. The recitation is a simple fact that is well-known wherein synergism between two drugs result into reducing the dosing of one or both of the drugs. The claim requires a reduction of the dose(s) from 1/100th up to the standard dose of the drug which means that if the standard dose is 100 mg/kg for example the dose reaches anywhere between 1-100 mg/kg. This range is expected to be always true since the range recited in the claim is too broad. For example if the standard dosing is 100 mg/kg, reducing the dose should be anywhere between 1-99 mg/kg. Thus, the recitation does not limit the claim since it should always be true. Note also that these drug dosing are decided by the attending physician because the degree of reduction will vary with the physical status of the patient i.e. age, gender, weight, general health, etc. Further, the reduction of the dose will vary according to the condition being treated, the stage of the advancement of the condition, and the type and concentration of formulations applied. appropriate amounts in any given instance will be readily apparent to those skilled in the art or capable of determination by routine experimentation (for evidence for the well-known facts of synergism, see Chou, at least see the dose-reduction index equation and plot, page 636+)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Day and Cole as applied to claim 1 above, and further in view of El-Mabhouh, Evaluation of novel bisphosphonate conjugates for targeted therapy for bone metastases in advanced breast cancer, Edmonton, Alberta Spring 2009 (hereinafter El-Mabhouh) and in view of Navid. 
O’Day and Cole are relied upon for the reasons set forth hereinabove. 
Neither of the references teaches the drug doses recited in claim 4.
	El-Mabhouh teaches conjugate between gemcitabine and bisphosphonate.  The reference teaches Gem/BP at 27 mg/kg for treating breast cancer (page 141, see highlighted 
	Also, Navid teaches that when combining chemotherapeutics docetaxel and gemcitabine to treat cancer the dose of docetaxel is administered intravenously in a dose of 100 mg/m2 or 75 mg/m2 (page 422, see highlighted text). 
	Although the disclosed doses are different in amount and/or units, Applicant is aware that a person having ordinary skill in the art is capable to adjust these amounts/concentrations in light of the synergistic effects expected from combining a conjugate of bisphosphonate/gemcitabine and docetaxel. These amounts would have been obvious to an artisan to modify/adjust according to patient’s physical conditions, the disease being treated, the stage of the advancement of the condition, and the type and concentration of formulations applied (see Chou et al. for adjusting doses when drugs are synergistic) It is noted that the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). “[A] prima facie case of obviousness arises when the ranges of a In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005). The Office has established an overlap between the claim ranges and those of the cited prior art, sufficient to establish a prima facie case of obviousness. Applicant has to rebut the Office’s prima facie case of obviousness by a preponderance of the evidence.
	Therefore, it would have been obvious to a person having ordinary skill in the art to follow the guidance provided by both El-Mabhouh and Navid in determining the proper doses of bisphosphonate/gemcitabine needed to treat the osteosarcoma disclosed by O’day as modified by Cole as of using ibandronate conjugated with gemcitabine for said treatment. 
Claim Objection
Claim 4 objected to because of the following informalities:  the claim contain a typographical error, the word “miligrams” should be “milligram”.  Appropriate correction is required.
_______________________________________________________________________
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615